Case 16-02880        Doc 60     Filed 04/16/19     Entered 04/16/19 13:01:20          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 02880
         Tarsha Lanique Chapman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/30/2016.

         2) The plan was confirmed on 05/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/21/2016, 05/30/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-02880             Doc 60             Filed 04/16/19    Entered 04/16/19 13:01:20                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $17,081.16
           Less amount refunded to debtor                                    $629.58

 NET RECEIPTS:                                                                                              $16,451.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $703.64
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,703.64

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Healthcare                         Unsecured         929.00           NA              NA            0.00        0.00
 Alexian Brothers Medical Center             Unsecured           0.00      1,039.96        1,039.96           0.00        0.00
 American First Finance                      Unsecured         231.00      1,892.61        1,892.61           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         715.00        714.09          714.09           0.00        0.00
 AmeriCash Loans LLC                         Unsecured      6,148.93            NA              NA            0.00        0.00
 Capital One Bank USA NA                     Unsecured         714.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured      1,636.00       3,392.57        3,392.57           7.96        0.00
 Commonwealth Edison Company                 Unsecured           0.00      2,149.67        2,149.67           5.05        0.00
 Compass Healthcare Consultants              Unsecured          72.00           NA              NA            0.00        0.00
 Department Of Education                     Unsecured    315,706.00    353,644.13       353,644.13        831.51         0.00
 Dr Kane Misawa Spiess & Nguyen LLC          Unsecured         863.00           NA              NA            0.00        0.00
 Illinois Tollway                            Unsecured      1,890.00     51,930.55        51,930.55        122.10         0.00
 Internal Revenue Service                    Unsecured           0.00        177.96          177.96           0.00        0.00
 Internal Revenue Service                    Priority       5,684.00       3,435.33        3,435.33      3,435.33         0.00
 Medical Business Bureau, LLC                Unsecured          65.00           NA              NA            0.00        0.00
 Midwest Diagnostic Pathology                Unsecured          13.00           NA              NA            0.00        0.00
 MiraMed Revenue Group                       Unsecured         984.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates               Unsecured            NA          37.81           37.81           0.00        0.00
 Portfolio Recovery Associates               Secured        5,199.00       5,236.81        5,199.00      5,199.00    2,146.99
 Ryan Frederickson DDS                       Unsecured          70.00           NA              NA            0.00        0.00
 Thomas W. Lynch                             Unsecured         300.00           NA              NA            0.00        0.00
 Village of Melrose Park                     Unsecured         300.00           NA              NA            0.00        0.00
 Village of River Forest                     Unsecured         100.00           NA              NA            0.00        0.00
 Westlake Hospital                           Unsecured         678.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-02880        Doc 60      Filed 04/16/19     Entered 04/16/19 13:01:20             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $5,199.00          $5,199.00           $2,146.99
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $5,199.00          $5,199.00           $2,146.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,435.33          $3,435.33              $0.00
 TOTAL PRIORITY:                                          $3,435.33          $3,435.33              $0.00

 GENERAL UNSECURED PAYMENTS:                            $414,979.35            $966.62              $0.00


 Disbursements:

         Expenses of Administration                             $4,703.64
         Disbursements to Creditors                            $11,747.94

 TOTAL DISBURSEMENTS :                                                                     $16,451.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
